Citation Nr: 0939484	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  07-24 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for diabetes mellitus.  

2.  Entitlement to a disability rating in excess of 10 
percent for traumatic arthritis of the left knee.  

3.  Entitlement to a compensable disability evaluation for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from June 1962 to June 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Nashville, Tennessee, denying the Veteran's claims for 
increased disability ratings.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is service-connected for bilateral hearing loss, 
traumatic arthritis of the left knee, and diabetes mellitus, 
among other disabilities.  The Veteran was originally granted 
service connection for bilateral hearing loss in a May 2004 
rating decision, and a disability rating of 0 percent was 
assigned effective as of September 9, 2003.  This rating 
decision also granted service connection for traumatic 
arthritis of the left knee, assigning a 10 percent disability 
rating, effective as of September 9, 2003.  Finally, service 
connection for diabetes mellitus was granted in a November 
2003 rating decision and a 20 percent disability evaluation 
was assigned, effective as of September 9, 2002.  VA received 
a claim for increased disability ratings for the Veteran's 
service-connected disabilities of diabetes mellitus, 
bilateral hearing loss, and a left knee disorder in September 
2005, which was denied in an April 2006 rating decision.  The 
Veteran appealed this decision to the Board in August 2007.  
However, additional evidentiary development is necessary 
before appellate review may proceed.  

The Veteran was last afforded VA examination for the above 
disabilities in March 2006.  The duty to conduct a 
contemporaneous examination is triggered when the evidence 
indicates that there has been a material change in disability 
or that the current rating may be incorrect.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran 
is entitled to a new examination after a 2 year period 
between the last VA examination and the Veteran's contention 
that the pertinent disability had increased in severity).  
According to a March 2008 Form 646, the Veteran argues that 
his service-connected disabilities had worsened.  Since the 
Veteran has alleged a worsening of his service-connected 
disabilities, and since the last VA examination of record is 
more than three years old, the Veteran should be provided 
with the opportunity to appear for new VA examinations.  

The Board also notes that the last medical evidence of record 
is from November 2007.  This evidence is from the Blanchfield 
Army Hospital.  Therefore, attempts to obtain any medical 
evidence that has been developed since November 2007 should 
be made before appellate review may proceed.  

Finally, VA has a duty to notify and assist veterans in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  For 
an increased-compensation claim, § 5103(a) requires that the 
Veteran be notified of a need to demonstrate a worsening of 
this disorder, including the impact on his employment and 
daily life.  Also, if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability (such as a specific measurement or test 
result), VA must provide at least general notice of that 
requirement.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  As of yet, the Veteran has not received proper 
notice addressing all of these factors.  

Accordingly, the case is REMANDED for the following action:

1. The AMC should send the Veteran notice 
in compliance with Vazquez-Flores, 
advising the claimant that he may submit 
evidence showing the effects of the 
worsening or increase in severity upon his 
employment or daily life, and providing 
the Veteran with notice of the criteria 
listed in the applicable diagnostic codes.

2. The Veteran should be asked to submit 
or identify any additional evidence in 
support of his claims.  Treatment records 
from the Blanchfield Army Hospital, since 
November 2007, should be obtained and 
incorporated into the Veteran's claims 
file.  The Veteran indicated in a letter 
received by VA in December 2007 that all 
of his current treatment was with this 
hospital.  

3. The Veteran should be afforded a VA 
examination with the appropriate 
specialist(s) to determine the current 
level of disability due to his service-
connected diabetes mellitus.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  The examiner should indicate 
whether the Veteran requires insulin, a 
restricted diet, or whether he has to 
regulate his activities in an effort to 
control his diabetes.  The examiner should 
also indicate whether the Veteran has 
suffered any episodes of ketoacidosis or 
hypoglycemic reactions requiring 
hospitalization.  A glucose tolerance test 
is not necessary for VA rating purposes.  

4. The Veteran should also be afforded a 
VA examination with the appropriate 
specialist(s) to determine the current 
level of disability due to his service-
connected traumatic arthritis of the left 
knee.  Again, the claims folder should be 
made available to the examiner for review 
before the examination.  The examiner 
should set forth all orthopedic 
symptomatology associated with the 
Veteran's left knee disorder, including 
loss of range of motion during flare-ups, 
and any associated neurologic 
symptomatology, assuming such 
symptomatology exists.  

The examiner should also render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the left knee.  If pain on 
motion is observed, the examiner should 
indicate the point at which pain begins.  
In addition, the examiner should indicate 
whether, and to what extent, the Veteran 
likely experiences functional loss or any 
additional loss of range of motion due to 
pain or any of the other symptoms noted 
above during flare-ups and/or with 
repeated use.  

5. Finally, the Veteran should be afforded 
a VA examination with an audiologist to 
determine the current level of disability 
due to his service-connected bilateral 
hearing loss.  The claims folder should be 
made available to the examiner for review 
before the examination.  Controlled speech 
discrimination testing (Maryland CNC) and 
a pure tone audiometry testing must be 
performed as part of this examination.  

6. After completion of the above, the 
claim should be reviewed in light of any 
new evidence.  If the claim is not 
granted, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case (SSOC) and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J.A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




